Title: From George Washington to Major General Israel Putnam, 12 July 1777
From: Washington, George
To: Putnam, Israel



Dear Sir,
Head Quarters Pumpton Plains [N.J.]12th July 1777

In consequence of the disagreeable event which has taken place in the evacuation of Ticonderoga and Fort Independence—though our situation does not make it prudent to send on any very considerable reinforcements immediately besides those already gone, yet it is necessary we should be preparing to throw them in, when it can be more safely done, and the true state of affairs in that quarter is more clearly unfolded. I have therefore to desire, you will order General Glover to hold his Brigade in constant readiness to embark at a moments warning; and, at the same time, that you will collect at your post, as fast as possible, a sufficient number of vessels to transport them with their baggage, tents &c. to Albany.
You will also send forward immediately some active trusty officer to meet such detachments as may be coming on belonging to the regiments

that compose General Nixon’s brigade, with orders, if he meets them where they can be sent by a short rout and in an expeditious manner to join their corps, to hasten them on accordingly, without letting them come to Peeks Kill; but, such as he may find so far advanced towards it, as to render it more conducive to dispatch, to come on and go thence by water, he is to make them continue their march with all speed, and on their arrival with you, you are without the least loss of time to forward them, to their regiments. I mean that you should act in this, in the manner best calculated according to circumstances, to answer the end of their joining the corps they belong to with the greatest expedition possible.
I have determined that ten field pieces, with the necessary apparatus, shall be sent on from your post to General Schuyler. General Knox will send up an officer with particular directions about them. You will be pleased to give every assistance requisite to the forwarding them with dispatch.
I have just received intelligence that General Howe’s army is nearly all embarked. They will certainly proceed very soon to the place of their destination. Our misfortune to the Northward, makes it of the last importance you should take every precaution to avoid one at your post, which could not fail to involve consequences almost, if not intirely, irremediable. As a very material step towards this, I would recommend to you, to contract the points of defence and secure your flanks & rear as much as possible, by stopping up all roads by which you are accessible in any part, that are not absolutely necessary to keep open your communication with the Country from whence you draw your supplies. Attend particularly to the cross roads leading from the valley on the right of the great road from Peeks Kill to Fish Kills, into that road, and do not content yourself with slight impediments easily removed; but endeavour to make them effectual. Be attentive also to the roads that lead from Croten by the way of Danbury or elsewhere, towards Fish Kills. The fewer the avenues of approach to you, the more certain the judgment you can form of the enemy’s intentions & operations, the more easily you can adapt your measures to them, & the greater will be your force at the point of attack. I am Dear Sir Your most Obedt servant

G.W.


P.S. I have had an intimation of some vessels moving up the sound. This is a circumstance well worth attending to. Keep trusty persons at Norwalk—Fairfield and any other places convenient for observation, to give you instant intelligence of any movements that way.

